Case 2:15-cv-05346-CJC-E Document 445-50 Filed 10/29/20 Page 1 of 2 Page ID
                                #:30204




                     Exhibit 2-R
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                                     Exhibit 2R
                                                     White Decl. ISO Disney's SJ Motion P.0855
Case 2:15-cv-05346-CJC-E Document 445-50 Filed 10/29/20 Page 2 of 2 Page ID
                                #:30205




                                                                                           Exhibit 2R
                                                           White Decl. ISO Disney's SJ Motion P.0856
